DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16-34, filed December 5th 2019 are the subject matter of this Office Action.  
Priority
Acknowledgement is made of the national stage entry of PCT/EP2018/000288 filed 06/05/02018, which claims foreign priority to Application 17000937.7 filed 06/05/2017.  
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Objection to the Specification
The specification, specifically, the title, is objected to because it contains the word “NEW.”  All patentable inventions are necessarily new, novel, nonobvious, and so forth, and such would should not be used in the title of an application.  See MPEP 606.  The corrected title of the application is “TREATMENT OF BRAIN CANCER.”  No further action is required on applicant’s part. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gault (WO2015/090591 published 06/25/2015) in view of Lefranc (Neurosurgery Vol. 62 pages 211-222. Published 2008).

Gault and coworkers teach palytoxin, a potent Na+/K+ATPase pump inhibitor, is effective at treating tumor growth (abstract, page 4 lines 20-35, Table 3). As shown in Table 3, Figures 7 and 9, Gault teaches that administration of said Na+/K+ATPase pump inhibitor effectively inhibits glioblastoma cell proliferation and leads to rapid destruction of glioblastoma cell morphology. Gault teaches that administration of palytoxin, in doses of 50 ng/kg-0.5 g/kg is effective at treating the neoplastic disorder, which overlaps with In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (page 9 lines 10-20, claims 7-9). Treatment of adult humans is also embodied in the disclosed methodology (page 7 lines 10-20). 
However, Gault and coworkers do not specifically teach that said Na+/K+ATPase inhibitor palytoxin is effective at treating a glioblastoma in a subject in need.
Lefranc teaches that sodium pumps or Na+/K+ATPase pumps are highly expressed in brain cancer cells and that brain cancers are treated in a subject in need comprising administering an effective amount of an inhibitor of an Na+/K+ATPase pump (page 212 left col., page 214, Figure 2B). As shown in a U-373MG glioblastoma xenograft animal model, intravenous administration of the art-recognized Na+/K+ATPase pump inhibitor UNBS1450 resulted in the inhibition of glioblastoma development in the administered patient and prolonged survival (page 218-219, Figure 4A-C). Regarding the limitation of claims 19-20, administration of said Na+/K+ATPase pump inhibitor in combination with temozolomide in order to treat the neoplastic disorder is suggested by Lefranc (page 218-219). Regarding the limitation of claims 21, 23-24, as evidenced by page 7 of the instant specification, said glioblastoma in the treated patient comprises diffuse astrocytic and oligodendroglial morphology. 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to treat a subject with a glioblastoma comprising administering the art recognized Na+/K+ATPase pump inhibitor palytoxin in view of the 
In the instant case, considering LeFranc teaches that Na+/K+ATPase pump inhibitors are effective at inhibiting glioblastoma tumor growth in a subject in need, said skilled artisan would have predicted that substituting the Na+/K+ATPase pump inhibitor UNBS1450 in the methodology of LeFranc, for an alternative Na+/K+ATPase pump inhibitor, such as palytoxin of Gault, that the resulting Na+/K+ATPase pump inhibitor palytoxin regimen would have effectively inhibited glioblastoma tumorigenesis in the neoplastic patient.
   Regarding claim 17, 27-28, both LeFranc and Gault teach non-intracerebral administration of the Na+/K+ATPase pump inhibitor to the subject in need. LeFranc teaches intravenous administration of said Na+/K+ATPase pump inhibitor to the glioblastoma patient (Figure 4B page 218), while intravenous administration of Na+/K+ATPase pump inhibitor palytoxin is embraced within the methodology of Gault (page 7 lines 30-35).
 Regarding the limitation of claims 32-33, administration of coral palytoxins, such as Palythoa aff. Clavata polyps to treat the neoplastic disorder is embraced in the methodology of Gault (claims 1, 10-11; pages 6, page 9 line 20-25, Figure 1).
 Regarding the limitation of claim 34, wherein the palytoxin comprises a palythoa Heliodiscus palytoxin, the source of the palytoxin is immaterial to its patentability. See MPEP 2113 wherein the patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the art-recognized Na+/K+ATPase pump inhibitor palytoxin of scheme 1 in Gault, taught as effective at inhibiting glioblastoma cell growth is the same palytoxin of the instant specification and claims (page 5 of the instant specification). Further, Applicant has not identified any structural differences between the palytoxin of palythoa Heliodiscus palytoxin and the palytoxin administered in the methodology of Gault.
Lastly, regarding the limitation directed to the treatment of secondary brain tumors, arising from metastasis from a primary lung tumor, breast cancer or melanoma,  Gault teaches that said palytoxin is also effective at inhibiting lung, breast and melanoma tumor growth (Table 3). As such, said artisan would have readily predicted that administration of said Na+/K+ATPase pump inhibitor palytoxin to a melanoma or alternatively, a primary breast or lung tumor, would have effectively inhibited the growth of the primary tumor, thereby effectively reducing the metastatic potential of these cancers and inhibiting the development of the secondary brain tumor.
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628